Case 0:19-cr-60277-FAM Document 2 Entered on FLSD Docket 09/30/2019 Page 1 of 1



                                            U N ITED STA TES D ISTRICT COU RT
                                            SOU THERN D ISTRICT O F FLO RID A

                                            CA SE N O . 19-60277-CR -M O REN O


 UN ITED STATES O F A M ERICA ,

               Plaintiff,
 VS.

 JO SEPH RIC CIA R DI,

               D efendant.
                                              /


                       O R DER O F TR AN SFER T O C LE RK

         The above nam ed defendantishereby transferred to the Clerk's suspended file untilsuch

 timeasthedefendantisapprehended.                                           o
         D ON E and O RDERED in M iam i-D ade County Florida,this           day of Septem ber,

 2019.




                                            FED E       A .M O REN O
                                            UN IT     STATES D ISTRICT JU D GE
